DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims depend on claim 9 which recites “wherein the first surface comprises a generally smooth writing surface and the second surface comprises a drawing guide”, while contradict this recitation and claim that both surfaces are either smooth or drawing guides.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Irrgeher (US 4,451,519) in view of Small et al. (US 2012/0091308).
In respect to claims 1, 3, 7-8, and 14, Irrgeher disclose a double-sided clipboard comprising: a main body portion 1 (Fig. 1) comprising first and second surfaces, wherein the first surface (bottom) is a generally smooth writing surface and the second surface comprises a drawing guide (Fig. 2).  Irrgeher further disclose that the “drawing guide” may be used with a “edge holder” (e.g. clipboard) (Col. 3, 20-24), but do not disclose first and second securement clips on each surface (particular the flat bottom surface), however Small et al. teach  first and second securement clips 225 and 230 attached to the first and second surfaces, respectively, each configured to removably secure a drawing or writing material (Fig. 2); the securement clips securement clips “clamp paper simultaneously to both sides” (0004) which infers a spring bias.  Furthermore, a spring is displayed (but not labeled) Fig. 2, but regardless, a person of ordinary skill would further readily infer a traditional clipboard to include a spring bias.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide both surfaces of the clipboard taught in Irrgeher with securement clips in view of Small et al. to secure a paper on both sides of the clipboard (0002-0004 & 0009-0012).

In respect to claim 6, Small et al. further teach that the first and second securement clips are spring biased against their respective surfaces.
In respect to claim 9-13 and 15, Irrgeher in view of Small et al. teach the claimed invention for the reasons stated above.

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the motivation and direction of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments against Smith et al. in view of Irregeher where not persuasive, as the purpose of Smith et al. is to secure sheets, and this is not frustrated by the inclusion of a drawing guide on one surface.  Furthermore, “writing” is broad enough to include using a drawing guide to form shapes/lines.  
Regardless, upon reconsideration of the amended claims, the teaching of providing clips on both sides of the clipboard in Irregeher is stronger and more explicit.   







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6p,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637